Citation Nr: 0102921	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-19 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to an increased rating for right shoulder 
disability, currently rated as 20 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from January 1964 to February 
1974.

This appeal arises from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that denied entitlement to 
service connection for posttraumatic stress disorder (PTSD) 
and also restored a 20 percent rating effective from December 
1979 for residuals of a right shoulder injury.  The veteran 
has appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

The veteran testified before an RO hearing officer in April 
2000.



REMAND

In his substantive appeal, the veteran indicated a desire for 
a hearing before a member of the Board.  He later requested 
and received a hearing before an RO hearing officer.  It is 
unclear whether he still desires a hearing before a member of 
the Board.  Clarification is requested.  

Applicable VA regulations state that service connection for 
PTSD requires medical evidence establishing a diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2000).  The Board points out that this 
is the revised version of the regulation, which has not yet 
been considered in this case. 

In the case of Cohen v. Brown, 10 Vet. App. 128 (1997), the 
Court confirmed that the evidence must show that the veteran 
has a diagnosis of PTSD, that the veteran was exposed to a 
stressor during service (which may be combat or non-combat 
service), and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  In the Cohen case, the Court provided distinctions 
between non-combat and combat service.  In cases of non-
combat service, the Court indicated that the veteran's own 
lay testimony is insufficient to establish the occurrence of 
the stressor and must be corroborated by credible supporting 
evidence.  The Cohen case indicated that credible supporting 
evidence includes lay/comrade statements as well as service 
department verification.  The Court further explained that a 
mental health professional's diagnosis of PTSD is presumed to 
have been made in accordance with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV) criteria as to adequacy of 
symptomatology and sufficiency of stressor.  In this case, a 
diagnosis of PTSD has been rendered.

The veteran supplied information concerning a stressful 
incident that occurred in September 1971 and he has reported 
various other stressful events as well.  He submitted a re-
enlistment contract that was apparently executed at Phu Cat 
Air Base, South Vietnam, in September 1971.  In addition, his 
service medical records reflect that he was still serving as 
a combat crewmember with the 345th Tactical Airlift Squadron 
(Pacific Air Forces) based in Taiwan in early 1973.

In 1998, the National Personnel Records Center (NPRC) 
supplied at least part of the veteran's personnel records; 
however, none of them reflects any activity since 1971 and 
none denotes service in Southeast Asia.  The veteran supplied 
an official Air Force order awarding him the Air Medal for 
flying important missions under extremely hazardous 
conditions during the period from June 1, 1972 to June 13, 
1973.  

In order to verify the veteran's claim of having participated 
in combat in Vietnam as a crewmember, or to otherwise 
corroborate his account of a stressful incident or incidents, 
the Board requests that the RO obtain from NPRC the veteran's 
entire official military personnel file, to include Airman 
Proficiency Reports (APRs) and unit reports for the entire 
time period in which the veteran served.  

Following this development, the RO should forward any 
available information to U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22160, for verification of whether the 
veteran's alleged stressors occurred.  

Concerning the veteran's right shoulder, a June 2000 VA 
joints examination report notes that moderate to severe 
osteoarthritis of the right shoulder was suspected.  The 
examiner noted that X-rays had been taken and would be 
consulted; however, the claims file does not reflect that 
this has been accomplished.  The duty to assist requires that 
the X-ray report be obtained and associated with the claims 
file and that the examiner be offered to opportunity to 
review the report and offer any additional information.  
38 U.S.C.A. § 5107 (West 1991) § 5017 (as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); Hyder v. Derwinski, 1 Vet. App. 
221 (1991).  


Accordingly, this case is remanded for the following action:

1.  The RO should request from NPRC or 
other appropriate service department 
source copies of the veteran's complete 
official military personnel file, duty 
assignments etc., to include his APRs and 
service unit records.  

2.  Following the above development, the 
RO should contact the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22160, supply them 
with any relevant information and request 
verification of whether the veteran's 
alleged stressors occurred.  

3.  The RO should contact the veteran and 
inform him that he may submit lay/comrade 
statements that support his report of 
alleged stressors.  

4.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of the stressors 
experienced by the veteran, making a 
specific determination whether the 
evidence supports such stressors that are 
alleged. 

5.  The RO should return the June 2000 VA 
examination report to the examiner or to 
a qualified substitute if that examiner 
is not available.  The examiner is asked 
to review the June 2000 X-ray report.  If 
X-rays confirm right shoulder 
osteoarthritis, the examiner is asked to 
offer an addendum stating whether it is 
at least as likely as not that it is 
related to the service-connected right 
shoulder disability.  

6.  The examiner is asked to report on 
the presence or absence of any 
instability of the right shoulder joint. 
The veteran may be re-examined if 
necessary.

7.  The examiner is also asked to supply 
a brief explanation of the significance 
of a positive "drop-arm" test and a 
negative "Hawkins" and negative "Neer" 
as they relate to the veteran's service-
connected shoulder disability. 

8.  The veteran should be notified that 
he has a right to a hearing before a 
member of the Board and he should be 
requested to clarify whether he desires a 
hearing before a member of the Board.  If 
he desires such hearing, then one must be 
scheduled.  

9.  The RO should then review the record 
and ensure that all the above actions 
have been completed.  When the RO is 
satisfied that the record is complete, 
the RO should review all of the evidence 
of record and re-adjudicate the issue of 
entitlement to service connection for 
PTSD on the merits and in light of the 
Cohen case.  The RO should also review 
the evidence and re-adjudicate the issue 
of entitlement to an increased rating for 
the right shoulder.  If the action taken 
is adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
that contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations to 
include the new version of 38 C.F.R. 
§ 3.304(f).  They should also be afforded 
the opportunity to respond to that SSOC 
before the claim is returned to the 
Board.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



